Title: Lewis Morris and Hugh Roberts: List of Apple Scions Sent to Benjamin Franklin, 21 February 1767
From: Morris, Luke,Roberts, Hugh
To: 


Philada: 21. 2 mo. 1767
This Canister contains

No 1
a bundle of Cions from an Apple Tree of the best flat Newtown Pippins
2
a bundle do. of the Preistly-Apple, so Called, this Apple preserves its lively juices, longer than any Other; and the Tree is remarkably beautiful; for it naturally grows strong and in the form of a Cone.
3
a small bundle of Cions from an excellent Vandever apple Tree
No 4
a bundle of Newark Pippins, this Apple in the fall of the year has at least all the fragrance and excellency of Taste, that a Newtown Pippin has in the Spring. This Tree generally has feeble twigs that hang down, but if the middle Spire is not Cut off, the Tree will appear and be the better.

Apples appear fairest with us, that grow in a rich light Soil; And the Fruit is generally knotty, if in poor Land or Clay.

The spare twigs, put in lose, to fill up the Canister, are Newtown Pippins, the same as No 1 above.
Carefully Collected, Sealed and Packed for Dr. Franklin by his real Friends
L MorrisH Roberts
 Addressed: to Dr. Franklin / per L M / H R / 21: 2 mo: 1767
